DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 1/13/2022 have been entered.  In the amendment, the specification has been amended. 
The objections to the specification have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-12, filed 1/13/2022, with respect to rejection of claims 1-20 under 35 U.S.C. § 112(b) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 1-20 under 35 U.S.C. § 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method comprising: receiving, at a port, a reflected signal generated by an interrogation signal being reflected off a remote vibrating target; propagating the reflected signal down a first waveguide; splitting, by a first beam splitter, the reflected signal into a first portion propagating down the first waveguide and a second portion propagating down a second waveguide; delaying, by a delay element, a phase of one of the first and second portions of the reflected signal; spatially phase shifting, by one or more spatial phase shifters, one or both of the first or second portions of the reflected signal; splitting, by a second beam splitter, the first and second portions of the reflected signal into a third portion propagating down the first waveguide and a fourth portion propagating down the second waveguide; detecting, by a split detector, an intensity difference between a first lobe and a second lobe of the third portion of the reflected signal; and calculating a Doppler frequency based on the intensity difference. 
Independent claim 11 recites a vibrometer for performing remote sensing using weak measurement amplification (WMA), the vibrometer comprising: a transmitter module configured to transmit an interrogation signal to a remote vibrating target, the transmitter module comprising: an interrogation laser configured to modulate the interrogation signal at an interrogation frequency; a receiver module comprising: a WMA interferometer comprising: a first port configured to receive a reflected signal generated by the interrogation signal being reflected off the remote vibrating target, wherein the reflected signal contains the interrogation frequency and a Doppler frequency; a first waveguide coupled to the first port and configured to propagate the reflected signal; a second waveguide; a first beam splitter configured to split the reflected signal into a first portion propagating down the first waveguide and a second portion propagating down the second waveguide; a delay element positioned along one of the first waveguide and the second waveguide and configured to delay a phase of one of the first and second portions of the reflected signal; one or more spatial phase shifters configured to spatially phase shift one or both of the first and second portions of the reflected signal; a second beam splitter configured to split the first and second portions of the reflected signal into a third portion propagating down the first waveguide and a fourth portion propagating down the second waveguide; and a split detector configured to detect an intensity difference between a first lobe and a second lobe of the third portion of the reflected signal; and a processor configured to calculate the Doppler frequency based on the intensity difference. 
Independent claim 18 recites an apparatus comprising: a first port configured to receive a reflected signal generated by an interrogation signal being reflected off a remote vibrating target; a first waveguide coupled to the first port and configured to propagate the reflected signal; a second waveguide; a first beam splitter configured to split the reflected signal into a first portion propagating down the first waveguide and a second portion propagating down the second waveguide; a delay element positioned along one of the first waveguide and the second waveguide and configured to delay a phase of one of the first and second portions of the reflected signal; one or more spatial phase shifters configured to spatially phase shift one or both of the first and second portions of the reflected signal; a second beam splitter configured to split the first and second portions of the reflected signal into a third portion propagating down the first waveguide and a fourth portion propagating down the second waveguide; and a split detector configured to detect an intensity difference between a first lobe and a second lobe of the third portion of the reflected signal. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 18 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Crouch et al. (US 2021/0165102), teaches a LIDAR system that includes a waveguide array, a collimator configured to receive a plurality of beams from the waveguide array and output a plurality of collimated beams, and a scanner configured to adjust a direction of the plurality of collimated beams, and also teaches one or more processors configured to determine a range to an object based on a return signal received from reflection or scattering of the plurality of collimated beams by the object and to control operation of at least one of a steering system or a braking system of a vehicle based on the range (Abstract). 
Another prior art reference, Phillips et al. (US 5,835,199), teaches a laser radar (ladar) imaging system in which both the range of an object being imaged and the velocity of the object can be measured simultaneously and accurately with superior range resolution and with minimal ambiguity, through use of matched-filter cross-correlation of light pulse waveforms that have multiple, simultaneous frequency components with phase variation and incommensurate spectral frequency spacing between frequency components (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 18. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645